         Case 4:19-cr-00832 Document 8 Filed on 11/20/19 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS                           ENTERED
                               HOUSTON DIVISION                             November 21, 2019
                                                                             David J. Bradley, Clerk

UNITED STATES OF AMERICA                      §
                                              §
versus                                        §        Criminal No. 4:19−cr−00832
                                              §
Gerald M Goines                               §


                   ORDER OF DETENTION PENDING HEARING


     A hearing in this case is scheduled as follows:

                            Arraignment and Detention Hearing
                             November 22, 2019 at 10:00 AM
                                      Courtroom 702
                                United States District Court
                                     515 Rusk Street
                                   Houston, TX 77002

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody
of the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


Date: November 20, 2019
